Gaynor, J.:
The appellant was given an award as lessee for damages by the impairment of the appurtenant easements of light, air and access,but he claims that he should have been given such damages as *151owner ot' the fee also, although the premises were conveyed to him during the pendency of the proceeding, and after the structure was built in the street and the damage done. Instead, the award for such damage was made to his grantor, who owned the fee when the proceeding was begun and when the damage was done. This was correct. The use of the street by the structure was legal, and the damage done by it was to the fee owner, and was not included in his conveyance to the appellant. ' It was a chose in action belonging to him. The case is not like the elevated railroad cases, where the structure was illegal, and the presumption was that it was not to continue. In such a case the grantee is entitled to the future damage by the impairment of the easements. The presumption in a case like the present is that the price paid by the grantee was based on the land in its damaged condition and did not include the damages recoverable therefor (Matter of Grade Crossing Com'rs, 64 App. Div. 71; 169 N. Y. 605).
The order should be affirmed.
Jenks, Hooker, Rich and Miller, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.